Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered November 6, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 51/2 to 11 years, unanimously affirmed.
*194The verdict was not against the weight of the evidence. Defendant’s claims are similar to arguments rejected by this Court on the codefendant’s appeal (People v Washington, 289 AD2d 77) and we see no reason to reach a different result herein.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The People were permitted to elicit the fact that defendant had three felony convictions but were only permitted to identify the most recent conviction as a drug sale conviction even though all three were for selling drugs.
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Tom, Sullivan, Rubin and Friedman, JJ.